Citation Nr: 0709284	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a gunshot wound to the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for limitation of left knee flexion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied an increased disability rating for the 
veteran's service-connected residuals of a gunshot wound to 
the left knee.  In March 2003 and January 2004, the Board 
remanded the case for further development.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.  

In June 2003, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

With respect to the veteran's claim of entitlement to service 
connection for a respiratory disorder, the RO, in a June 2005 
rating decision granted service connection for chronic 
bronchitis.  Thus, the claim for service connection for a 
respiratory disorder is no longer before the Board for 
appellate consideration.  However, the Board notes that the 
veteran's representative in its written appellate brief 
presentation, dated in January 2007, contends that the 
veteran has developed chronic obstructive pulmonary disorder 
(COPD) as a result of his service.  It is unclear whether the 
veteran's representative intends to raise a claim of 
entitlement to service connection for COPD and this matter is 
referred to the RO for clarification.

The Board also notes that the veteran, in correspondence 
received in February 2004, has raised the issue of 
entitlement to service connection for a right hip disability 
as secondary to his service-connected left knee disability.  
This matter is also referred to the RO for appropriate 
action.

The issue of entitlement to an initial increased disability 
rating for limitation of left knee flexion is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residuals of a gunshot wound to the left 
knee is manifested primarily by subjective complaints of 
pain, weakness and stiffness on a daily basis with some 
swelling during flare-ups and some instability of the joint 
and objective evidence of instability with valgus and lateral 
deviation and lateral distal tibial displacement resulting in 
gait abnormality; there is X-ray evidence of marked 
degenerative joint disease of the left knee.  The disability 
results in marked knee disability without evidence of actual 
nonunion of the tibia and fibula or the necessity of a brace.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 30 percent disability rating, and no more, for 
residuals of a gunshot wound to the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), was enacted on November 9, 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This law amended VA's duties to notify and assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, the veteran has been provided with a 
copy of the appealed rating decision, the April 2002 
Statement of the Case (SOC), and a June 2005 Supplemental SOC 
(SSOC) which provided him with notice of the law and 
governing regulations regarding his claim for an increased 
disability rating, as well as the reasons for the 
determinations made with respect to his claim.  In pertinent 
part, the SSOC included a summary of the relevant regulatory 
provisions of 38 C.F.R. § 3.159 detailing VA's duties to 
assist and notify and both the SOC and the SSOC provided him 
with the actual rating criteria used in evaluating his 
service-connected disability.  Further, the January 2004 
Board's remand of this issue also provided the veteran with 
detailed information regarding the criteria for an increased 
disability.  Moreover, a January 2004 letter requested the 
veteran identify any and all health care providers who had 
rendered treatment for his left knee disability.  However, no 
correspondence conforms to 38 C.F.R. § 3.159(b)(1) or asks 
the veteran to submit any evidence in his possession that 
pertains to the claim.  In any event, it is clear from 
written contentions received in July 2001, April 2002 and 
February 2004, that the veteran and his accredited 
representative have repeatedly indicated an understanding of 
his rights and responsibilities pursuant to these 
notification duties and the criteria necessary to 
substantiate his claim for an increased disability rating.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (defective 
notice may be cured, and therefore found not prejudicial, by 
a claimant's actual knowledge).  Moreover, neither the 
veteran nor his representative has made any showing or 
allegation that the content or timing of any notification was 
prejudicial to the veteran.  See Id.  In this case, the Board 
finds no indication of defective notice that is prejudicial 
to the veteran, such that proceeding to evaluate the appeal, 
if defect can be found, is harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); Mayfield, supra; see also 38 C.F.R. § 20.1102 
(harmless error).

With regard to notice regarding the five elements of an 
appeal, the Board observes that the first 3 elements 
specifically refer to claims for service connection and are 
not applicable to the current claim on appeal.  Regarding the 
4th element, the Board finds that the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased disability 
rating for residuals of a gunshot wound to the left knee in 
the rating decision issued him in May 2001 and the subsequent 
SOC and SSOC issued in April 2002 and June 2005 respectively.  
However, the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
issue on appeal.

Despite the inadequate notice with regard to this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes in the 
subsequent decision that the preponderance of the evidence 
supports an increased 30 percent disability rating for 
residuals of a gunshot wound to the left knee, any question 
as to the effective date to be assigned is rendered moot as 
the matter of the effective date will be addressed by the RO 
de novo when the case is returned to the RO.  See Mayfield, 
supra.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims files and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, several VA 
medical examination reports, as well as a transcript of the 
veteran's testimony at his personal hearing, are of record in 
conjunction with this appeal.  38 C.F.R. § 3.159(c)(4).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case. 

Analysis

The veteran contends that he is entitled to a higher 
disability rating for his service-connected residuals of a 
gunshot wound to the left knee.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of a gunshot wound to the left knee 
are currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
pursuant to which the severity of impairment of the tibia and 
fibula is evaluated.  During the pendency of the veteran's 
appeal, service connection was granted for associated loss of 
left knee flexion, and assigned a separate 10 percent 
disability rating.  That aspect of the veteran's left knee 
disability (disability due to limitation of motion) will be 
discussed in the subsequent remand.

Under Diagnostic Code 5262 a 20 percent rating is assigned 
when there is malunion of the tibia and fibula, with a 
moderate knee or ankle disability.  When there is malunion of 
the tibia and fibula, with a marked knee or ankle disability, 
then a 30 percent rating is assigned.  A 40 percent rating is 
warranted when there is nonunion of the tibia and fibula, 
with loose motion, requiring a brace.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5262 (2006).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned under the provisions of Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  When 
there is ankylosis [immobility or fusion] of the knee, 30 to 
60 percent ratings may be assigned depending on the angle at 
which the knee joint is immobilized.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2006).

Initially, a careful review of the medical evidence of record 
does not indicate that there is any evidence of left knee 
ankylosis to warrant a higher disability rating under the 
provisions of Diagnostic Code 5256.  Likewise, although the 
February 2005 VA examination report indicates some 
instability with valgus and lateral deviations, there was no 
other instability demonstrated and there is no other 
objective evidence of more than moderate left knee lateral 
instability or evidence of subluxation to warrant a 30 
percent disability rating under the provisions of Diagnostic 
Code 5257.  

The veteran's residuals of a gunshot wound to the left knee 
may also be assigned a 30 percent disability rating for 
severe muscle injury under either Diagnostic Code 5311 
(Muscle Group XI) or 5312 (Muscle Group XII).  The 
requirements for a severe muscle injury are listed below:

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56 (d)(4) 
(2006).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro- diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4) (2006).

Although the veteran's service medical records show that his 
initial gunshot wound was debrided, and with the exception of 
a January 2000 private assessment of slightly decreased 
strength and occasional episodes of numbness and tingling in 
the lower leg, there is no current objective evidence of any 
muscle injury that would warrant a disability rating in 
excess of 20 percent.  As the evidence does not show that the 
veteran's disability meets any of the aforementioned criteria 
under 38 C.F.R. § 4.56(d)(4), he is not entitled to an 
increased disability rating when his disability is rated 
under either Diagnostic Code 5311 or 5312.

Considering his pain and all the competent medical evidence 
of record, and giving the veteran the benefit of the doubt, 
the Board finds that the evidence supports a 30 percent 
disability rating, and no more, for the veteran's residuals 
of a gunshot wound to the left knee under Diagnostic Code 
5256.  The veteran complains of pain, weakness and stiffness 
on a daily basis, and there is objective evidence of some 
instability with valgus and lateral deviation testing and 
malalignment of the tibia during the February 2005 VA 
examination.   The March 2001 VA examiner diagnosed 
moderately severe traumatic arthritis of the left knee, and 
X-ray studies at that time revealed healed fractures of the 
proximal tibia and fibula with lateral angulation deformity.  
Likewise, the February 2005 VA examiner opined that the 
veteran had severe impairment related to residual traumatic 
injury to the left knee with malalignment and severe 
degenerative joint disease that results in gait abnormality, 
instability and decreased range of motion and deceased 
function of the left knee.  Therefore, resolving all 
reasonable doubt in his favor, the Board finds that the 
evidence of record supports a finding that the veteran's 
service-connected left knee disability more closely 
approximates a marked knee disability as a result of malunion 
of the tibia and fibula.  As such, the Board finds that the 
criteria for an evaluation of 30 percent have been met.  

As noted above, Diagnostic Coe 5262 allows for the assignment 
of a 40 percent rating for nonunion of the tibia and fibula 
with loose motion and requiring a brace.  In this case there 
is no evidence of nonunion of the tibia and fibula, and while 
there is some evidence of joint instability and the February 
2005 examiner notes the veteran had used a brace in the past, 
he specifically notes that the veteran no longer uses a 
brace.  It is clear from all the medical evidence of record, 
that the veteran does not require the use of a brace and the 
objective evidence fails to show nonunion of the tibia and 
fibula.  Thus, a 40 percent disability rating under the 
provisions of Diagnostic Code 5262, is not warranted.  

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, but for the reasons discussed 
above has concluded that a higher evaluation is not 
warranted.  Moreover, the Board finds that consideration of 
any limitation of motion due to pain or any associated 
functional loss is more adequately discussed in consideration 
of a higher disability rating for the veteran's service-
connected limitation of left knee motion.  38 C.F.R. §§ 4.7, 
4.40, 4.45; DeLuca, 8 Vet. App. 202 (1995).   Moreover, the 
Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's left knee 
disability has not necessitated frequent periods of 
hospitalization and, although he is currently unemployed, 
there is no objective evidence that his left knee disability 
would result in marked interference with any employment.


ORDER

Entitlement to a 30 percent disability rating for residuals 
of a gunshot wound to the left knee is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

As noted above, the veteran has appealed the May 2001 rating 
decision's denial of an increased disability rating for his 
residuals of a gunshot wound to the left knee.  During the 
course of his appeal, a separate 10 percent disability rating 
was awarded for limitation of left knee flexion in a June 
2005 rating decision.  Because the above decision increasing 
his disability rating for residuals of a gunshot wound to the 
left knee to 30 percent does not represent the maximum rating 
available for the condition, the veteran's claim challenging 
the current disability rating remains in appellate status, 
and as the separate disability rating for left knee 
limitation of flexion arises from and is an element of the 
veteran's appeal, the Board has jurisdication of this issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The Board has 
identified the claim as separate issues as indicated on the 
title page.  Unfortunately, although the veteran was provided 
a SSOC in June 2005 addressing that aspect of the veteran's 
claim under the provisions of Diagnostic Code 5262, the SSOC 
did not address the separate rating for limitation of left 
knee motion or provide him the applicable regulatory 
provisions.  Therefore, the Board is required to remand the 
issue to the RO for issuance of a proper SSOC.  

The Board also notes that while the veteran has been provided 
a separate 10 percent disability rating for limitation of 
left knee flexion under the provisions of Diagnostic Code 
5260, the February 2005 VA examination report shows that the 
veteran's flexion was not limited to 45 degrees, to warrant a 
compensable degree under these provisions.  Conversely, the 
examination report shows left knee extension limited to 10 
degrees, which would warrant a 10 percent disability rating 
under the provisions of Diagnostic Code 5261.  The RO should 
include consideration of the provisions of Diagnostic Code 
5261 in the SSOC, as well as consideration of whether the 
veteran should be provided a separate 10 percent rating under 
the provisions of VAOPGCPREC 9-04, 23-97, and 9-98. 

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a SSOC with respect to the 
issue of entitlement to an increased 
separate disability rating for limitation 
of left knee motion.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the April 
2002 SOC.  The SSOC should specifically 
include consideration and discussion of 
the provisions of Diagnostic Codes 5257, 
5260 and 5261 and the provisions of 
VAOPGCPREC 9-04, 23-97, and 9-98.  An 
appropriate period of time should be 
allowed for response.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


